                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 RICHARD KNIGHT,

                       Petitioner,               Case No. 1:16-cv-00459-REB

 vs.                                             MEMORANDUM DECISION
                                                 AND ORDER
 KEITH YORDY,

                       Respondent.




       Respondent Keith Yordy filed a Motion for Summary Dismissal in this habeas

corpus matter on March 5, 2018. (Dkt. 20.) Petitioner responded by filing a Second

Amended Petition. (Dkt. 23.) On July 9, 2018, the Court notified Petitioner that he must

file a response to the summary dismissal motion or suffer dismissal of this action for

failure to prosecute. (Dkt. 22.) Petitioner filed a response, and the parties filed several

other motions that are now ripe for adjudication. (Dkts. 24, 25, 26.)

       All named parties have consented to the jurisdiction of a United States Magistrate

Judge to enter final orders in this case. (Dkt. 16.) See 28 U.S.C. § 636(c) and Fed. R. Civ.

P. 73. The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by the parties. See Fed. R. Evid. 201(b); Dawson v.

Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully reviewed the record,




MEMORANDUM DECISION AND ORDER - 1
including the state court record, the Court finds that the parties have adequately presented

the facts and legal arguments in the briefs and record and that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order.

                 REVIEW OF SECOND AMENDED PETITION
            AND MOTION TO STRIKE SECOND AMENDED PETITION

         In its Successive Review Order (Dkt. 13), the Court noted that Petitioner has

brought fourteen claims in his Amended Petition (Dkt. 11), but he had failed to state

whether he exhausted any of them. The Court determined that, to avoid delay, the Court

would not require Petitioner to explain the status of exhaustion in a second amended

petition. Nevertheless, Petitioner filed a Second Amended Petition (Dkt. 23), which is an

exact duplicate of his Amended Petition at Docket 11. Because Petitioner intends Docket

23 to be the operative pleading in this matter and Respondent will suffer no prejudice

from permitting amendment, the Court will deny Respondent’s Motion to Strike the

Second Amended Petition (Dkt. 23).

                 REVIEW OF MOTION FOR SUMMARY DISMISSAL


   1. Background

         In a criminal action in the Third Judicial District Court in Canyon County, Idaho,

Petitioner was convicted by jury of two counts of lewd conduct with a minor under the

age of 16 and one count of sexual abuse of a minor under the age of 16, involving two

victims, S.B. (Petitioner’s 14-year-old granddaughter) and K.B. (S.B.’s 16-year-old

friend). (State’s Lodging A-2.)


MEMORANDUM DECISION AND ORDER - 2
       Petitioner’s first jury trial ended in a mistrial. Petitioner was convicted at a second

jury trial. He was sentenced to concurrent terms of ten years fixed with ten years

indeterminate on the two lewd conduct charges and five years fixed with ten years

indeterminate on the sexual abuse charge. Petitioner’s judgment of conviction was

entered on October 17, 2012. (See State’s Lodging A-1 to A-2.)

       Petitioner filed a direct appeal asserting the sentence constituted an abuse of

discretion. The Idaho Court of Appeals affirmed the sentences, and the Idaho Supreme

Court denied Petitioner’s petition for review of the claim. (See State’s Lodging B-1 to B-

7.)

       Petitioner next filed a post-conviction relief petition, containing various ineffective

assistance of counsel claims. After appointment of counsel (Gregory Swanson of the

Canyon County public defender’s office) and a hearing, the state district court granted the

State’s motion for summary dismissal. (See State’s Lodgings C-1 to C-3.)

       On appeal, Petitioner was appointed new counsel (experienced criminal defense

attorney Deborah Whipple of Nevin, Benjamin, PLLC) who scoured the record and then

filed a motion to withdraw, having found no appealable issue in the record. The motion

was granted, and Petitioner proceeded pro se on appeal. In his appellate brief, Petitioner

winnowed his claims down to two—that trial counsel was ineffective, first, for failing to

call Petitioner as a witness to testify at trial and, second, for failing to adequately cross-

examine the State’s witnesses. (See State’s Lodgings D-1 to D-5.) The Idaho Court of

Appeals affirmed the summary dismissal of the two claims. (State’s Lodging D-10.)

Petitioner did not file a petition for review with the Idaho Supreme Court. In due course,


MEMORANDUM DECISION AND ORDER - 3
the Idaho Court of Appeals issued its remittitur, concluding Petitioner’s related state

court actions. (State’s Lodging D-11.)

       In this matter, Respondent asserts that all of Petitioner’s claims are procedurally

defaulted and the entire Petition should be dismissed with prejudice.


   2. Standard of Law

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section

2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id.

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).




MEMORANDUM DECISION AND ORDER - 4
       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now

available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,

though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991).

       If a claim has not been properly exhausted in the state court system, the claim is

considered “procedurally defaulted.” Coleman, 501 U.S. at 731. A procedurally defaulted

claim will not be heard in federal court unless the petitioner shows either that there was

legitimate cause for the default and that prejudice resulted from the default, or,

alternatively, that the petitioner is actually innocent and a miscarriage of justice would

occur if the federal claim is not heard. Id.

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray v. Carrier, 477 U.S. 478, 488

(1986). To show “prejudice,” a petitioner bears “the burden of showing not merely that

the errors [in his proceeding] constituted a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       An attorney’s errors that rise to the level of a violation of the Sixth Amendment

right to effective assistance of counsel may, under certain circumstances, serve as a cause

to excuse the procedural default of other claims. Murray v. Carrier, 477 U.S. at 488.


MEMORANDUM DECISION AND ORDER - 5
However, an allegation of ineffective assistance of counsel will serve as cause to excuse

the default of other claims only if the ineffective assistance of counsel claim itself is not

procedurally defaulted or, if defaulted, a petitioner can show cause and prejudice for the

default. Edwards v. Carpenter, 529 U.S. 446, 454 (2000). In other words, before a federal

court can consider ineffective assistance of counsel as cause to excuse the default of

underlying habeas claims, a petitioner generally must have presented the ineffective

assistance of counsel claim in a procedurally proper manner to the state courts, such as in

a post-conviction relief petition, including through the level of the Idaho Supreme Court.

       As to a related but different topic–errors of counsel made on post-conviction

review that cause the default of other claims–the general rule on procedural default is that

any errors of a defense attorney during a post-conviction action cannot serve as a basis

for cause to excuse a petitioner’s procedural default of his claims. See Coleman v.

Thompson, 501 U.S. at 752. This rule arises from the principle that a petitioner does not

have a federal constitutional right to effective assistance of counsel during state post-

conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551 (1987); Bonin v. Vasquez,

999 F.2d 425, 430 (9th Cir. 1993).

       Martinez v. Ryan, 566 U.S. 1 (2012), established a limited exception to this

general rule. That case held that inadequate assistance of post-conviction review (PCR)

counsel or lack of counsel “at initial-review collateral review proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. To demonstrate ineffective assistance of PCR counsel, a petitioner must show that a

defaulted ineffective assistance of trial counsel claim is “substantial,” meaning that the


MEMORANDUM DECISION AND ORDER - 6
claim has “some merit.” Id. at 14. To show that a claim is substantial, Petitioner must

show that trial counsel performed deficiently, resulting in prejudice, defined as a

reasonable probability of a different outcome at trial. Id.; see Strickland v. Washington,

466 U.S. 668, 695-96 (1984).

       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

he can still raise the claim if he demonstrates that the court’s failure to consider it will

result in a “fundamental miscarriage of justice.” McCleskey v. Zant, 499 U.S. 467, 494

(1991). A miscarriage of justice means that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Murray v. Carrier, 477

U.S. at 496.

       To show a miscarriage of justice, a petitioner must make a colorable showing of

factual innocence, Herrera v. Collins, 506 U.S. 390, 404 (1993), meaning that the new

evidence presented shows “it is more likely than not that no reasonable juror would have

found Petitioner guilty.” Schlup v. Delo, 513 U.S. 298, 327 (1995). Types of evidence

that “may establish factual innocence include credible declarations of guilt by another,

see Sawyer v. Whitley, 505 U.S. 333, 340 (1992), trustworthy eyewitness accounts, see

Schlup, 513 U.S. at 331, and exculpatory scientific evidence.” Pitts v. Norris, 85 F.3d

348, 350-51 (8th Cir. 1996). The evidence supporting the actual innocence claim must be

“newly presented” evidence of actual innocence, meaning that “it was not introduced to

the jury at trial”; it need not be “newly discovered,” meaning that it could have been

available to the defendant during his trial, though it was not presented to the jury. Griffin

v. Johnson, 350 F.3d 956, 962–63 (9th Cir. 2013).


MEMORANDUM DECISION AND ORDER - 7
   3. Discussion of Claims

       Petitioner’s Amended Petition contains fourteen ineffective assistance of counsel

claims in his Amended Petition. Most pertain to Lance Fuisting of the Canyon County

Public Defender’s office, who represented Petitioner at the beginning of his case. The

other claims pertain to Ryan K. Dowell took over representation after Fuisting left the

public defenders’ office.

                A. Claims against Lance Fuisting

       Claim One: Trial counsel refused to let Petitioner testify at trial. The prosecutor

told the judge she did not want Petitioner to testify, and trial counsel agreed, but

Petitioner disagreed.

       Claim Two: Trial counsel failed to cross examine victim Kaylee Berube when she

said she had been touched by Petitioner.

       Claim Three: Trial counsel did not object when the prosecutor, Erica Kallin, raised

physical violence issues regarding an incident where the victim jumped into Petitioner’s

lap and kneed him in the groin, and he slapped her on the leg—which provided the basis

for a five-year sentence for abuse of a minor.

       Claim Four: Trial counsel allowed the prosecutor to use a transcript of another

trial at Petitioner’s trial, even though the transcript had nothing to do with his case.

       Claim Five: Trial counsel failed to cross-examine (or call as a defense witness) the

State’s witness Tammy Bartholomew (the victim’s mother) regarding Petitioner going

back to Rhode Island during the time period of the alleged sexual abuse and on other

points that the prosecutor did not raise with that witness.


MEMORANDUM DECISION AND ORDER - 8
       Claim Six: Trial counsel failed to raise the issue of Petitioner’s sexual dysfunction

during the relevant time period.

       Claim Seven: Petitioner was not informed that trial counsel was leaving the public

defender’s office. Counsel did not help him get another attorney; counsel left Petitioner in

jail for three months without counsel, and finally the Court appointed new counsel from

the same office the day before sentencing.

       Claim Nine: Trial counsel did not file a motion regarding a speedy trial after 180

days passed without having a trial.

       Claim Ten: Trial counsel failed to raise the issue on cross-examination of Caldwell

City Officer Cheryl Wendell that she set up a confrontational call between the alleged

victim and Petitioner without informing Petitioner of his rights, as a means of improperly

interrogating Petitioner.

       Claim Eleven: Trial counsel failed to cross-examine State’s witness/victim

Shannon Bartholomew about hitting Petitioner or being hit by Petitioner, which was

necessary because the prosecutor fabricated these allegations.

       Claim Twelve: Trial counsel failed to cross-examine Shannon Bartholomew for

fabricating the entire factual basis of the criminal charges to retaliating against Petitioner,

and her grandfather (who caught her having sex with older boys and told her he would

put her in detention).

       Claim Thirteen: Counsel failed to move to disqualify the judge assigned to the

case, Judge Renae J. Hoff, was dismissed from the bench for DUI for a short time, but




MEMORANDUM DECISION AND ORDER - 9
then returned to the bench five months later conducting sentencing hearings. Petitioner

believes this is a bias that counsel should have addressed.

       Claim Fourteen: Counsel was ineffective at the sentencing phase. He never

obtained a copy of Petitioner’s criminal record. He never brought up Petitioner’s stable

work history—Petitioner was 60 years old and had the same job for 35 years. Petitioner

asserts he had worked with people in their homes and with their children with “total

trust.” He “was not listed on the national sex offender’s site, and had no related history in

spillman or NCIC [sic].”

       (Dkt. 23, pp. 2-5.)

                B.   Claims against Ryan Dowell

       Claim Eight: Counsel did not adequately prepare for sentencing, failed to review

the presentence report with Petitioner, lied to the judge, and didn’t know Petitioner’s

name when they went to court. (Dkt. 23, p. 3.)


   4. Discussion of Procedural Default Issues

       Respondent first opposes Petitioner’s claims on the basis that although Petitioner

brought two of his claims before the Idaho Court of Appeals, he raised none of the claims

before the Idaho Supreme Court. Accordingly, Respondent argues, Petitioner did not give

the Idaho Supreme Court a full and fair opportunity to consider and remedy the alleged

federal constitutional violations and therefore the claims are considered procedurally

defaulted in federal court.




MEMORANDUM DECISION AND ORDER - 10
       Respondent’s argument is simple and clear. Petitioner responds that he does not

understand what procedural default means and he is unable to respond without legal help.

Unfortunately, the law does not provide for counsel at this stage of proceedings. In

addition, the Court concludes that legal help is not essential for Petitioner to consider and

respond about why he did not raise his claims before the Idaho Supreme Court. The issue

is straightforward and involves factual matters within Petitioner’s knowledge.

Respondent has explained the standards in his motion, but Petitioner has not come

forward with any facts showing that his claims are not procedurally defaulted or that

cause and prejudice or the miscarriage of justice exceptions should be applied in his case.

       Turning to the record to determine whether there are any reasons contained therein

that would constitute cause and prejudice or actual innocence, the Court finds none. No

external cause is evident, such that the Coleman exception would apply. No ineffective

assistance of post-conviction counsel is evident from the record, such that the Martinez

exception would apply.

       Additionally, the record does not reflect that Petitioner is actually innocent. The

victims were teenagers who articulated their stories in detail. One of the victims had

connected with a school counselor (a licensed clinical social worker). The counselor

testified that based upon her interactions with the victim, the counselor believed the

victim had been sexually abused. The Petitioner’s own daughter, who is the mother of

one of the victims, testified against him. A police officer testified about several

interactions with Petitioner, including a confrontational call from the victim and an

interview between Petitioner and the officer.


MEMORANDUM DECISION AND ORDER - 11
        Petitioner contends that his granddaughter accused him in retaliation for his

interference with her relationship with her 18-year-old boyfriend and for her mother’s

subsequent decision to move her to Washington, away from her boyfriend. Petitioner also

asserts that the boyfriend was later charged with statutory rape regarding his relationship

with the fourteen-year-old victim. However, it is far-fetched that another teenager would

separately accuse Petitioner of sexual abuse, disclose that to her school counselor, and

come to court to testify—all because that person’s friend was angry at her grandfather.

        The victim’s relationship with her boyfriend and the move to Washington were

brought up and probed at trial. The jury had opportunity to hear Petitioner’s defense

through his counsel’s questioning and argument. Petitioner’s counsel did not put

Petitioner on the stand to testify as a matter of strategy. Petitioner does not have any

particularly damaging evidence to the prosecution’s case that his testimony would have

raised or that shows he is actually innocent of the crimes. (See State’s Lodgings A-8, A-9,

C-1.)

        The Court has considered that Petitioner had counsel Randall S. Grove from the

Canyon County public defender’s office to aid him in his post-conviction matter.

Petitioner also had counsel Deborah Whipple aiding in him reviewing that matter to see

whether there were any meritorious issues for appeal. After a review of all materials in

Petitioner’s file, Ms. Whipple found no arguable appeal issues. Further appointment of

counsel at taxpayer expense is not warranted. Accordingly, the Second Amended Petition

for Writ of Habeas Corpus, and this entire action, will be dismissed with prejudice.




MEMORANDUM DECISION AND ORDER - 12
                                       ORDER

     IT IS ORDERED:

     1. Petitioner’s implicit request to file a Second Amended Petition (Dkt. 23) is

        GRANTED.

     2. Respondent’s Motion for Summary Dismissal (Dkt. 20) is GRANTED, as its

        reasoning is equally applicable to the Amended Petition (Dkt. 11) or the

        Second Amended Petition (Dkt. 23), because they are identical.

     3. Respondent’s Motion to Strike Second Amended Petition (Dkt. 25) is

        DENIED.

     4. Petitioner’s Motion for Permission to File Order of Time Notice (Dkt. 26) is

        DENIED as MOOT. Petitioner points to the petition for review he filed in the

        direct appeal as evidence that he filed a petition for review in the post-

        conviction matter. (See State’s Lodging B-5.) He is mistaken. The petition for

        review in the direct appeal is already contained in the record and need not be

        re-filed.

     5. The Court’s resolution of this habeas matter is not reasonably debatable;

         therefore, a certificate of appealability will not issue. See 28 U.S.C. § 2253(c);

         Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner files a

         timely notice of appeal, the Clerk of Court shall forward a copy of the notice

         of appeal, together with this Order, to the United States Court of Appeals for

         the Ninth Circuit. Petitioner may seek a certificate of appealability from the

         Ninth Circuit by filing a request in that court.


MEMORANDUM DECISION AND ORDER - 13
                                     DATED: March 20, 2019




                                     Honorable Ronald E. Bush
                                     Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 14
